Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                           Detailed Action
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claims 1, 2, 7, 8, 11, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loveland (9,823,658) taking Office Notice Under MPEP 2144.03.

      With respect to claim 1, Loveland teaches a computer program product being embodied on a non-transitory compute readable medium  (col. 3, line 34) with instructions (col. 3, line 35)   that are configured to  cause a computing device (processor – col. 3, line 35) to:
 receive 3D images (col. 5, lines 25-30) collected from a first scan stage (col. 4, line 64)  which includes one or mores canning patterns consisting of a) boudtrophedonic  scan b) loop scan or c) micro scan (see col. 4, lines 55-60).  

     Loveland teaches executing mapping of the tagged images of an object, such as tiles on a roof,  as they are stored in cloud based storage.

     Loveland teaches  determining the time and GPS location corresponding to tagged images of the approximate object and scheduling a time for the UAV to return to capture images that were obscured from shadowing. 

     Loveland teaches identifying an object, see col. 9, lines 40-45,  that has been omitted  for complete imaging due to the shadow of the UAV projected onto the object.  Loveland teaches  rescheduling the time for allowing for a second scan to complete the imaging, see col. 9, lines 49-52.

     What is not specifically taught by Loveland is that the tagged images are stored with  the drones position and time of the image capture. However, Loveland does teach that images are tagged and stored in a cloud base storage and  the time and position of the structure relative to the UAV is mapped as well as the position relative to the ground is determined, see col. 14, beginning at line 55.


     Loveland is related to a UAV for making multiple flight paths for the purpose of  capturing data in a second scan that was not obtained in a first scan for reasons such as, wind, trees and shadows that make for incomplete scanning of a structure with the UAV.
      Loveland provides the motivation for storing the image, position and time, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention, to store all three together as claimed for at least the reason that Loveland suggests that a reasonable expectation of success is achieved whether the tree components are stored together or separately in different storage locations, the predicted result of capturing images to be mapped with images from a future scan even would be obtained. 


     With respect to claim 2, Loveland teaches receiving a first image from a first flight path and identifying the region that was omitted due to  the UAV not being able to read the structure clearly. Loveland discussed using a second path to obtain data that was not able to be obtained from the first scan. 
     Loveland teaches mapping the image structure of data obtained from a first scan,  stored in a cloud based storage (see para. 10, lines 37-42),  with image data obtained from the second scan.  Loveland teaches performing a second scan which allows 
Col. 11, lines 4-16 teaches using computer intelligence to perform profile matching between the data of the first scan stored in a library, with data that is obtained 
        The motivation for the rejection is the same as that to claim 1. 

     With respect to claims 7 and 20, Loveland teaches generation of an interface to illustrate an image  of the flight plan by identifying the structures and potential obstructions to the flight path, see col. 9, lines 20-25 and col. 13, lines 18-25.  At col. 9, lines 20-35 teaches the user interface can be used to designate the second flight plan which exemplifies the areas of omission of the imaging of the object, due to shadowing of the object by the UAV.

     With respect to claim 8, Loveland teaches generating a second flight path ( col. 9, lined 49-52) wherein the UAV identifies the location using GPS location as geospatial coordinates to determine a second flight (return flight) for obtained un-shadowed images based on the portion of the image that was omitted due to shadowing. 

     With respect to claim 11, Loveland teaches a computer implemented method being implemented by a cloud computing system 106. Loveland teaches the method of implementation comprising: 

Loveland teaches receiving telemetry data for determining a position of the UAV, see col. 14, lines 55-58, see also col. 5, lines 1-9. Loveland teaches storing a set of tagged images.
     Loveland teaches executing mapping of the tagged images of an object, such as tiles on a roof,  as they are stored in cloud based storage.

     Loveland teaches  determining the time and GPS location corresponding to tagged images of the approximate object and scheduling a time for the UAV to return to capture images that were obscured from shadowing. 

     Loveland teaches identifying an object, see col. 9, lines 40-45,  that has been omitted  for complete imaging due to the shadow of the UAV projected onto the object.  Loveland teaches  rescheduling the time for allowing for a second scan to complete the imaging, see col. 9, lines 49-52.

     What is not specifically taught by Loveland is that the tagged images are stored with  the drones position and time of the image capture. However, Loveland does teach that images are tagged and stored in a cloud base storage and  the time and position of the structure relative to the UAV is mapped as well as the position relative to the ground is determined, see col. 14, beginning at line 55.

    Since, Loveland provides the motivation for storing tagged images and  identifying the location and time of the tagged images, the purpose of storing all three components together would have been recognized by one of ordinary skill in the art. 
     Loveland is related to a UAV for making multiple flight paths for the purpose of  capturing data in a second scan that was not obtained in a first scan for reasons such as, wind, trees and shadows that make for incomplete scanning of a structure with the UAV.
      Loveland provides the motivation for storing the image, position and time, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention, to store all three together as claimed for at least the reason that Loveland suggests that a reasonable expectation of success is achieved whether the tree components are stored together or separately in different storage locations, the predicted result of capturing images to be mapped with images from a future scan even would be obtained. 

     With respect to claim 16, Loveland teaches the computer implemented method via cloud computing system 106, wherein an interface is generated  to illustrate an image  of the flight plan by identifying the structures and potential obstructions to the flight path, see col. 9, lines 20-25 and col. 13, lines 18-25.  At col. 9, lines 20-35 teaches the user interface can be used to designate the second flight plan which exemplifies the areas of omission of the imaging of the object, due to shadowing of the object by the UAV.

     With respect to claim 18, Loveland teaches a system 100 (see para. 62-65)  which has a memory 204 for storing instructions and at least a processor  202 for executing instructions   which cause the at least one processor to receive 3D images (col. 5, lines 25-30) collected from a first scan stage (col. 4, line 64)  which includes one or mores canning patterns consisting of a) boudtrophedonic  scan b) loop scan or c) micro scan (see col. 4, lines 55-60).  
Loveland teaches receiving telemetry data for determining a position of the UAV, see col. 14, lines 55-58, see also col. 5, lines 1-9. Loveland teaches storing a set of tagged images.
     Loveland teaches executing mapping of the tagged images of an object, such as tiles on a roof,  as they are stored in cloud based storage.

     Loveland teaches  determining the time and GPS location corresponding to tagged images of the approximate object and scheduling a time for the UAV to return to capture images that were obscured from shadowing. 



     What is not specifically taught by Loveland is that the tagged images are stored with  the drones position and time of the image capture. However, Loveland does teach that images are tagged and stored in a cloud base storage and  the time and position of the structure relative to the UAV is mapped as well as the position relative to the ground is determined, see col. 14, beginning at line 55.

    Since, Loveland provides the motivation for storing tagged images and  identifying the location and time of the tagged images, the purpose of storing all three components together would have been recognized by one of ordinary skill in the art. 
     Loveland is related to a UAV for making multiple flight paths for the purpose of  capturing data in a second scan that was not obtained in a first scan for reasons such as, wind, trees and shadows that make for incomplete scanning of a structure with the UAV.
      Loveland provides the motivation for storing the image, position and time, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention, to store all three together as claimed for at least the reason that Loveland suggests that a reasonable expectation of success is achieved whether the tree components are stored together or separately in different storage locations, the . 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loveland in view of Shue (2021/0126582) taking Official Notice under MPEP 2144.03.

     With respect to claim 9,  Loveland teaches all of the subject matter upon which the claim depends except for  wherein the object is a turbine blade.
     Shue teaches using a UAV to render multiple flight paths in order to examine  the structure of solar components. For example, at col. 44, each solar panel’s location is determined.  At paragraph 45, visible imaging in addition to infrared imaging of the object is obtained.  Multiple images are obtained at different times, see paragraphs 47 and 48.  At paragraph 52,  the panels are examined for defects such as cracks, spalling, warping, bending of structural elements,  debris accumulations, shavings, rust and fecal matter.  While the present invention is directed to  the examination of wind components  the same examinations can be performed  on solar components.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the 

    With respect to claim 10, Loveland teaches taking the tagged second images and combining them in the position they would appear in the total array of images  for the solar panels under observation, see paragraphs 49 and 50 of Shue. 
     While Loveland does not address  turbine blade among a plurality of blades, Shue teaches replacing an image of a solar panel among a plurality of solar panels.  
     Since, Shue overcomes the same problem as the prior art, it would have been obvious to one of ordinary skill in the art to look to Shue’s method of detecting defects in multiple solar panels to solve the problem of examining  defects in multiple turbine blades. 
     Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention,  to look to Shue for performing multiple scans to examine different structures. The outcome of combining Shue with Loveland would have been predictable in determining the condition of different wind energy structures in the similar way as Shue teaches examination of objects relating to solar structures. 






                  Claims Objected As Containing Allowable Subject Matter

Claims 3 – 6, 12-15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JEROME GRANT II/Primary Examiner, Art Unit 2664